DETAILED ACTION

This office action is in response to Remarks and Amendments filed February 28, 2022 in regards to a Track One – Prioritized Examination of a non-provisional application filed September 3, 2021 claiming priority to provisional applications 63/168,879 filed March 31, 2021, 63/104,150 filed October 22, 2020, and 63/074,358 filed September 3, 2020.  Claims 1, 5, 6, 8, 13, 16, and 17 have been amended.  Claims 21-24 are new. Claims 4, 15, and 19-20 have been cancelled without prejudice. Claims 1-3, 5-14, 16-18, and 21-24 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-14, 16-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Young et al. (US2020/0095478 A1).  
Young et al. disclose a non-bitumen based and non-asphaltic based adhesive comprising an extender, a compatibilizer, and a polymer.  Young et al. disclose the polymer chosen from polyethers, polyurethanes, polyesters, and acrylics, each comprising one of more reactive silyl groups and the content of the polymer is generally at least about 10 wt.% and typically 10-31 wt.% based on the weight of the adhesive. Young et al. disclose extenders that can be used to facilitate affinity with both the adhesive and a roofing membrane.  Young et al. disclose compatibilizers in the amount of at least 2 and up to 45 wt.% based on the weight of the adhesive. Young et al. disclose fillers may be used as reinforcement, UV stability, flame retardancy, color, etc… in the amount of at least 20 wt.% and up to 70 wt.% based on the 
However, Young et al. do not teach or fairly disclose a roofing system, comprising a substrate and an adhesive formulation wherein the adhesive formulation comprises (a) 10-70 wt.% of at least one tackifier comprising a rosin ester; (b) 0.5-30 wt.% of at least one polymer comprising at least one of styrene-butadiene-styrene (SBS) copolymer, a styrene-ethylene-butylene-styrene (SEBS) copolymer, ground tire rubber (GTR), or any combination thereof; and (c) the adhesive formulation is free of or substantially free of asphalt. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763